Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered July 19, 1999, convicting defendant upon his plea of guilty of the crimes of assault in the second degree and endangering the welfare of a child.
Defendant waived indictment and pleaded guilty to the crimes of assault in the second degree and endangering the welfare of a child in satisfaction of a superior court information charging him with two counts of assault in the second degree and two counts of endangering the welfare of a child. Defendant was ultimately sentenced to a term of seven years in prison and a fine of $5,000 for the crime of assault in the second degree, and 365 days in jail and a fine of $1,000 for the crime of endangering the welfare of a child. Defendant now appeals, arguing solely that the sentence imposed was unduly harsh and excessive.
We affirm. Notably, where a sentence is within permissible statutory ranges, it shall not be disturbed unless the sentencing court abused its discretion or extraordinary circumstances have been shown to exist that warrant a modification (see, People v Dilone, 261 AD2d 650, lv denied 93 NY2d 969). Here, defendant was sentenced in accordance with a favorable plea bargain and, given his criminal history and County Court’s considerable discretion, we find no reason to disturb the sentence imposed (see, id.).
Cardona, P. J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.